Order entered October 5, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00421-CR

             ANTONIO ALEX ANGULOVILLALTA, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-00739-P

                                   ORDER

      The reporter’s record, due on September 11, 2020, has not been filed. We

ORDER court reporter Crystal R. Jones-Brown to file the complete reporter’s

record by October 30, 2020.


                                          /s/   CORY L. CARLYLE
                                                JUSTICE